Citation Nr: 0205748	
Decision Date: 06/04/02    Archive Date: 06/13/02

DOCKET NO.  98-05 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for left leg 
disability.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to March 
1946.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1997 rating decision by the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in 
January 1998, a statement of the case was issued in February 
1998, and a substantive appeal was received in March 1998.  
The veteran testified at a personal hearing at the RO in 
January 1999. 


FINDINGS OF FACT

1.  Claims by the veteran for entitlement to service 
connection for left leg disability were denied by rating 
decisions in March 1946, March 1947, and September 1976, and 
a notice of disagreement was not received to initiate an 
appeal from any of these determinations.  

2.  Evidence received since the September 1976 rating 
decision in regard to the claim of entitlement to service 
connection for left leg disability is not, by itself or in 
connection with evidence already of record, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The September 1976 rating decision which denied 
entitlement to service connection for left leg disability is 
the most recent final determination as to that claim.  
38 U.S.C.A. § 7105(c) (West 1991); Evans v. Brown, 9 Vet.App. 
273, 285 (1996). 

2.  Evidence received since the September 1976 rating 
decision is not new and material, and the veteran's claim of 
entitlement to service connection for left leg disability has 
not been reopened.  38 U.S.C.A. § 5108 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes 
service medical reports, VA outpatient treatment records, a 
July 1976 VA examination report, and private treatment 
records.  The Board recognizes that the veteran has reported 
receiving treatment in 1947 for his left leg at the Oakland, 
California VA Medical Center.  However, the record reflects 
that the RO requested any available records from the Oakland 
VA Medical Center and received a response indicating that no 
records were located.  Additionally, records from the Temple 
VA Medical Center indicate that all available medical records 
have been forwarded to the RO.  Under these circumstances, no 
further action is necessary to assist the veteran with his 
claim.  The Board also notes that this new legislation 
expressly provides that the duty to assist shall not be 
construed to require VA to reopen a claim that has been 
disallowed except when new and material evidence has been 
presented or secured as described in 38 U.S.C.A. § 5108.  
38 U.S.C.A. § 5103A(f) (West Supp. 2001).

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
reopening a previously denied claim.  The discussions in the 
rating decision, statement of the case, and supplemental 
statement of the case have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  The Board therefore finds that the 
notice requirements of the new law have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of the claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his representative for further argument as the Board's 
consideration of the new law and new regulations in the first 
instance does not prejudice the veteran.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC No. 16-92 (July 24, 1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

Analysis

In regard to the veteran's left leg injury claim, the record 
reflects that the claim of entitlement to service connection 
for residuals of a left leg injury was originally denied in a 
March 1946 rating decision on the basis that no disability 
was found on discharge.  By rating decision in March 1947, 
service connection for fracture, left tibia, healed, was 
denied.  In a September 1976 rating decision, service 
connection for residuals of a fracture of the left tibia was 
again denied.  The veteran was notified of these rating 
decisions, but the record does not show that a notice of 
disagreement was filed to initiate an appeal of from any of 
these determinations.  These rating decisions therefore 
became final.  See 38 U.S.C.A. § 7105(c).  However, if new 
and material evidence is presented or secured with respect to 
a claim that has been previously disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim. 38 U.S.C.A. § 5108.  In March 1997, the veteran 
again advanced a claim based on his left lower extremity 
(described by the veteran as the left knee, calf, and foot).  
The RO found no new and material evidence to reopen a claim 
based on disability of the left lower extremity, and the 
present appeal ensued. 

New and material evidence is defined by regulation.  See 
38 C.F.R. § 3.156.  The Board notes that the provisions of 
38 C.F.R. § 3.156(a) were recently amended.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  However, the amended version 
is only applicable to claims filed on or after August 29, 
2001.  The change in the regulation therefore does not impact 
the present case.  

New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  Further, in order to 
reopen a claim there must be new and material evidence 
presented or secured "since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits."  Evans v. 
Brown, 9 Vet.App. 273, 285 (1996).

While different wording was used in the above-cited rating 
decisions to describe the left lower extremity disability 
claimed by the veteran, the Board believes that a reasonable 
reading of the veteran's claims over the years shows that he 
is seeking entitlement to service connection for left leg 
disability.  The Board finds that the most recent final 
determination based on that claim is the September 1976 
rating decision.  In determining whether the underlying 
service connection claim has been reopened, the Board must 
therefore determine whether new and material evidence has 
been received since the September 1976 rating decision. 
 
A substantial amount of evidence has been presented since the 
September 1976 rating decision, including private treatment 
records dated from 1994 to 2000, a January 1999 RO hearing 
transcript, VA treatment records dated from 1997 to 2001, and 
private physician statements dated in March 1998, October 
1999, and July 2000.  

The private treatment records dated from 1994 to 2000 are new 
in that they were not previously of record.  However, they do 
not bear directly and substantially upon the specific matter 
under consideration, the incurrence or aggravation of a left 
leg injury during active military service.  The treatment 
records document relevant complaints of left knee, foot, and 
leg pain.  A May 1997 treatment record indicates that the 
veteran reported having pain in the midportion of his left 
foot that had reportedly come about since his stroke three 
years earlier.  It was also noted the veteran had experienced 
knee pain on the left side since his stroke.  Likewise, VA 
treatment record dated from 1997 to 2001 are new in that they 
were not previously of record.  However, they do not bear 
directly and substantially upon the specific matter under 
consideration, the incurrence or aggravation of a left leg 
injury, tibial fracture, during active military service.  
These treatment records document relevant complaints of pain 
and weakness in the left knee and ankle.  

Although the aforementioned private and VA treatment records 
provide information and evidence as to the veteran's current 
level of disability, they do not provide any competent or 
credible information or evidence as to the incurrence or 
aggravation of a left leg injury during military service.  
The veteran's statements noted in these records in regard to 
the cause or origin of his left leg complaints are 
essentially duplicative of those already of record and 
considered by the RO.  The Board notes that a mere history 
recorded by a medical physician, without an independent basis 
based on review of actual medical records does not constitute 
competent medical evidence and does not enjoy the presumption 
of truthfulness accorded by Justus v. Principi 3 Vet. App. at 
513, in a determination as to whether the evidence is new and 
material.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
As a whole, these VA and private treatment records do not 
demonstrate the incurrence of a left leg injury during 
service, nor do they show any aggravation of a preexisting 
left leg disability during service.  Thus, the newly 
submitted evidence is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
as it does not tend to show that a left leg injury, tibial 
fracture, was incurred in or aggravated by military service, 
or is otherwise attributable to military service.  See 
38 C.F.R. § 3.156(a).  

Private physician statements dated in March 1998, October 
1999, and July 2000 are new in that they were not previously 
of record.  However, they do not bear directly and 
substantially upon the specific matter under consideration, 
the incurrence or aggravation of a left leg disability, 
tibial fracture, during active military service.  The March 
1998 statement from a private physician indicates that the 
veteran reported having exacerbation of his knee crepitus, 
pain and swelling since his military service in World War II.  
The physician noted the veteran reported being medically 
treated prior to discharge and noted that he had been treated 
for many years for continuation of knee, leg, and foot 
problems.  The October 1999 statement from a private 
physician states that the veteran had continuing knee and leg 
problems and that his left leg had progressively caused him 
increased pain and difficulty with ambulation.  The physician 
opined that the veteran's condition had progressed beyond 
what was normal for his age.  In a July 2000 statement, the 
same physician indicated that he understood the veteran was 
service-connected for loss of full function of his left hip 
and left knee.  The physician opined that the service-
connected left hip and left knee abnormalities had resulted 
directly in the cartilage failure of the veteran's left foot 
and ankle with resultant pain and loss of normal function.  

As previously noted, a mere history recorded by a medical 
examiner, without an independent basis based on review of 
actual medical records does not constitute competent medical 
evidence and does not enjoy the presumption of truthfulness 
accorded by Justus v. Principi 3 Vet. App. at 513, in a 
determination as to whether the evidence is new and material.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The 
aforementioned private physician statements do not 
demonstrate that they were based upon a review of the 
veteran's service medical records, but rather appear to be 
based entirely upon a medical history provided by the 
veteran.  Furthermore, these medical statements do not 
provide evidence of a causal connection between the veteran's 
current left leg complaints and military service.  
Additionally, contrary to the July 2000 physician statement, 
the record demonstrates that the veteran is not service-
connected for any left hip or left knee abnormalities.  The 
July 2000 physician statement also indicates an etiology of 
the veteran's lower left leg disability other than military 
service.  Thus, this medical evidence does not demonstrate 
the incurrence of a left leg injury, tibial fracture, during 
service, nor do they show aggravation of a preexisting left 
leg injury during service.  Therefore, the newly submitted 
evidence is not so significant that it must be considered in 
order to fairly decide the merits of the claim as it does not 
tend to show that a left leg injury, tibial fracture, was 
incurred in or aggravated by military service, or is 
otherwise attributable to service.  See 38 C.F.R. § 3.156(a).  

The veteran's January 1999 RO hearing testimony is new in 
that it was not previously of record; however, his statements 
are essentially duplicative of evidence previously submitted 
and considered by the RO.  This evidence provides no new 
information as to the incurrence or aggravation of a left leg 
injury, tibial fracture, during military service.  The Board 
notes that to the extent that any of the veteran's statements 
may be interpreted as attempting to show a link to service, 
lay assertions of medical causation cannot serve as a 
predicate to reopen the veteran's claim.  See Moray v. Brown, 
5 Vet. App. 211, 214 (1993).  Accordingly, this newly 
submitted evidence is not new and material.  

In sum, the pertinent question is whether a preexisting left 
leg disorder was aggravated during service or whether a 
separate inservice injury to the left leg resulted in chronic 
disability.  For reasons set forth above, the various items 
of evidence received since September 1976 either reiterate 
contentions advanced at that time or do not go to the 
question of aggravation during service or incurrence of a 
separate left leg injury.  As such, the Board finds that none 
of the newly received evidence, either by itself or in 
connection with evidence already of record, is so significant 
that it must be considered to fairly consider the merits of 
the veteran's claim.  In other words, new and material 
evidence has not been received, and the veteran's claim has 
not been reopened. 


ORDER

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for left leg 
disability.  The appeal is denied.  


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

